IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40050

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 501
                                                )
       Plaintiff-Respondent,                    )     Filed: May 22, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
TAYLOR GIL CAVES,                               )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order revoking probation and reinstating previously suspended unified seven-year
       sentence, with two-year determinate term, for burglary, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Mark W. Olson, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Taylor Gil Caves pled guilty to burglary, I.C. § 18-1401, and the district court granted a
withheld judgment and placed Caves on probation. This probation was subsequently revoked
and the district court revoked the withheld judgment, sentenced Caves to a unified term of seven
years, with a minimum period of confinement of two years, but suspended sentence and placed
Caves on probation. Caves again violated the terms of his probation. The district court retained
jurisdiction and thereafter suspended the sentence and again placed Caves on probation.
Subsequently, Caves admitted to violating the terms of the probation, and the district court
consequently revoked probation and ordered execution of the original sentence. Caves appeals,




                                               1
contending that the district court abused its discretion in revoking probation and that the district
court should have sua sponte reduced the sentence upon the revocation of probation.
A.         Denial of Motion to Augment Record
           Caves asks this Court to hold that the Idaho Supreme Court deprived him of due process
when it denied his motion to augment the record. We do not, however, have the authority to
review and, in effect, reverse an Idaho Supreme Court decision on a motion made prior to
assignment of the case to this Court on the ground that the Supreme Court decision was contrary
to the state or federal constitutions or other law. See State v. Morgan, 153 Idaho 618, 620, 288
P.3d 835, 837 (Ct. App. 2012). Such an undertaking would be tantamount to the Court of
Appeals entertaining an appeal from an Idaho Supreme Court decision and is plainly beyond the
purview of this Court. Id. If a motion is renewed by the movant and new information or a new
or expanded basis for the motion is presented to this Court that was not presented to the Supreme
Court, we deem it within the authority of this Court to evaluate and rule on the renewed motion
in the exercise of our responsibility to address all aspects of an appeal from the time of
assignment to this Court. Id. Such may occur if the appellant’s or respondent’s briefs have
refined, clarified, or expanded issues on appeal in such a way as to demonstrate the need for
additional records or transcripts, or where new evidence is presented to support a renewed
motion. Id.
           Caves has not filed with this Court a renewed motion to augment the record or presented
to this Court in his briefing any significant new facts or a new justification for augmentation
beyond that already advanced in his motion to the Supreme Court. Caves had an opportunity to
present his constitutional arguments to the Supreme Court and that Court denied his motion. In
essence, Caves asks us to determine that the Idaho Supreme Court violated constitutional law by
denying his motion. As this is beyond the scope of our authority, we will not address the issue
further.
B.         Probation Revocation and Sentence Review
           It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation


                                                  2
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id.
       We conclude we have no authority to address the Idaho Supreme Court’s denial of
Caves’s motion to augment the record. We further conclude that the district court did not abuse
its discretion either in revoking probation or in ordering execution of Caves’s original sentence
without modification.    Therefore, the order revoking probation and directing execution of
Caves’s previously suspended sentence is affirmed.


                                                3